               Case 1:19-po-00029 Document 1 Filed on 05/06/19 in TXSD Page 1 of 1
91 (Rev. 5/95) Criminal Complaint
___________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS__________________________
                          BROWNSVILLE DIVISION


           UNITED STATES OF AMERICA
                              V                                                  CRIMINAL COMPLAINT
            MORALES RODRIGUEZ, Martha Elena
            A201 781 657                                                      CASE NUMBER: 1:19-PO       029


I, the undersigned being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 05/03/2019 in Cameron County, in the SOUTHERN District
of TEXAS defendant, did,

knowingly, willfully and in violation of law aided and abetted one
undocumented alien minor to attempt to gain illegal entry into the United
States,
in violation of Title              18    United States Code, Section(s)             2                    ,
in violation of Title              8    United States Code, Section(s)             1325 (a)(3)            .

I further state that I am a Customs               and Border Protection Officer                  and that this
complaint is based on the following facts:

The defendant knowingly aided and abetted one undocumented alien minor to
attempt to gain illegal entry into the United States from Mexico as a
passenger in a taxi through the Gateway International Bridge in
Brownsville, Texas. The defendant in knowing and willful misrepresentation
of a material fact presented a United States birth certificate on behalf on
the undocumented minor alien. The defendant further claimed that the
undocumented minor alien was her niece to a U.S. Customs and Border
Protection Officer. In secondary, the minor alien was determined to be a
citizen and national of Mexico by birth with no documents to enter and/or
reside in the United States.

Defendant had $530.00 USD and $40.00 MEX pesos.
Continued on the attached sheet and made a part hereof: Yes                  X     No

                                                                          /s/
                                                               Rebecca Longoria CBPEO
                                                                    Signature of Complainant
Sworn to before me and subscribed in my presence,




May 05, 2019                                           at           Brownsville, Texas
Date                                                              City and State




RONALD G. MORGAN, U.S. MAGISTRATE JUDGE                            ____________________
Name & Title of Judicial Officer                                     Signature of Judicial Officer
